Citation Nr: 0915550	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The Board previously remanded this decision in September 2004 
for further development.


FINDINGS OF FACT

1.  The Veteran served as a motor transport operator with the 
287th Transportation Company, and provided transportation 
support to combat units in Iraq.  

2.  The Veteran's account of his stressors is credible and 
generally supported by the Joint Services Records Research 
Center.

3.  The Veteran was treated by the VA on multiple occasions 
for, and diagnosed to have, PTSD, based on his service with 
the 287th Transportation Company.  


CONCLUSION OF LAW

PTSD, with major depressive disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The analysis may be stated briefly.  As indicated above the 
Veteran served on active duty from September 1990 to July 
1991.  While deployed in Iraq, with the 287th Transportation 
Company, the Veteran claims he came under Scud missile 
attacks, that he traversed mine-fields, and that he 
encountered numerous dead bodies in tanks and along side the 
"Highway of Death."

Appropriate inquiry with the Joint Services Records Research 
Center (JSRRC), formerly the U.S. Armed Services Center for 
Unit Records Research (CURR), indicated that the combat unit 
records for the Veteran's unit and its higher headquarters 
contained no specific mention of any instance of driving on 
the Highway of Death.  However, JSRRC further indicated that 
the Veteran's unit "provide[ed] transportation support to 
combat units as they moved into Iraq and Kuwait...[and it] is 
possible that as the soldiers from the 287th Transportation 
Company traveled in the theater of operations, they were 
exposed to the death and destruction of war."  Though not 
definitive, the JSRRC statement tends to weigh in favor of 
confirming the Veteran's claimed stressors and the Board 
finds his account of events credible.  A January 2000 VA 
hospital discharge record noted the Veteran's diagnosis of 
PTSD related to his military service, and an October 2003 VA 
treatment note again confirmed a VA physician's opinion that 
the Veteran had PTSD.  Moreover, the Veteran's VA treatment 
records, dated as recently as June 2007, document the 
Veteran's continued diagnosis and treatment for PTSD.  

With the resolution of any reasonable doubt as may be present 
in the unique circumstances of this case in favor of the 
veteran, the Board concludes that the criteria to establish 
service connection for PTSD are met.


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


